DETAILED ACTION
Response to Amendment
Applicant’s amendment filed 1/5/2022 has been entered. Claims 1, 3, and 6-9 are currently pending in the application. Applicant’s amendments have overcome the outstanding objections and 112 rejections, previously set forth in the Non-Final Office Action mailed 11/30/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one sensor system includes exactly two sensor systems and a first evaluation and control unit, wherein each sensor system of the exactly two sensor systems are connected to the first evaluation and control unit, and wherein the first evaluation and control unit alternately generates the test signal”, of claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  “three winding” should read “three windings”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torsten (DE102010001116A1).
Regarding claim 1, Torsten teaches a drive part capable of use in a transportation vehicle (Figures 1-2), the drive part comprising: an electric motor; at least one control device (4), wherein the electric motor has at least one winding (21), wherein the at least one winding has connection points (See connection points in each of 31, in Figure 1) for a power electronics system of the at least one control device (See connected power electronics system connected to the control device 4, in Figure 1); and at least one sensor system for detecting fluid, wherein the at least one sensor system capable of being configured to generate a test signal (See paragraph 0027, where the test signal is generated by the control of control unit 4; and "evaluation unit 6 can be provided separately from the control unit 4 or integrated in the control unit 4" in paragraph 0030) and detect a change in impedance (inherent as a change in impedance corresponds to the change in parasitic capacitance), wherein the test signal is capable of being configured to be an excitation frequency of an oscillatory circuit formed by the at least one winding and at least one parasitic capacitance (See "parasitic capacitance"; C) between the connection points of the at least one winding under defined conditions (Paragraphs 0015-0034).
Torsten teaches that the evaluation and control unit is capable of being configured to selectively connect to the connection points or disconnects therefrom (via switches 32, in Figure 1; Paragraphs 0027-0034); and the evaluation and control unit is connected to the connection points via relays (32; Figure 1). 
Regarding claim 6, Torsten discloses the invention of claim 1 as discussed above, and Torsten teaches that the evaluation and control unit is capable of being configured to connect to the connection points before a start of a journey (via switches 32, in Figure 1).
Regarding claim 9, Torsten discloses the invention of claim 1 as discussed above, and Torsten teaches that at least one winding includes exactly three winding arranged in a star connection (Figure 1 shows the three windings; Paragraph 0019).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torsten (DE102010001116A1) in view of Official Notice.
Regarding claim 3, Torsten discloses the invention of claim 1 as discussed above, and Torsten teaches that the electric motor has at least three windings and that the evaluation and control unit is arranged at all of the different connection points (Figure 1), but does not teach that the drive part has at least two sensor systems.
The examiner has previously taken Official Notice that it is old and well known in the internal combustion engine art to add additional sensor systems as backups for determining an abnormal condition. It is taken to be admitted prior art because applicant has failed to traverse the examiner's assertion of Official Notice.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Torsten to include another sensor system arranged at all of the different connection points, since it is old and well known in the internal combustion engine art.
Regarding claim 8, Torsten discloses the invention of claim 1 as discussed above, and Torsten teaches that the at least one sensor system includes a first (and only) sensor system and a first (and only) evaluation and control unit (previously 
Torsten does not teach that the at least one sensor system includes exactly two sensor systems, wherein each sensor system of the exactly two sensor systems are connected to the first evaluation and control unit.
The examiner has previously taken Official Notice that it is old and well known in the internal combustion engine art to add additional sensor systems as backups for determining an abnormal condition. It is taken to be admitted prior art because applicant has failed to traverse the examiner's assertion of Official Notice.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Torsten to include another sensor system arranged at all of the different connection points, since it is old and well known in the internal combustion engine art, and it would only have made sense to connect is to the first and only evaluation and control unit because it is the only evaluation and control unit present in the system of Torsten.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torsten (DE102010001116A1) in view of Sworowski et al (U.S. Pre-Grant Publication 20180029636).
Regarding claim 7, Torsten discloses the invention of claim 1 as discussed above, and teaches that the drive part is in any system where an electric motor is used and water ingress can occur and needs to be detected, but does not explicitly teach that the drive part is a steering system for the transportation vehicle capable of travelling in a fully automated or partially automated state. 
Sworowski teaches a system including a drive part for a transportation vehicle, where an electric motor of the drive part is subject to water ingress which is detected by the system, and teaches that the drive part is a steering system for the transportation 
Thus, since Torsten teaches that the drive part may be in any system where an electric motor is used and water ingress can occur and needs to be detected, yielding an invention ready for application to various technological environments, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Torsten, such that the drive part is a steering system for the transportation vehicle capable of travelling in a fully automated or partially automated state, since this drive part includes an electric motor which is subject to water ingress which must be detected, as suggested and taught by Sworowski.

Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that “as can be seen in Fig. 1 of Torsten, the alleged evaluation and control unit (evaluation circuit 6) is permanently connected with the low-side switches of the illustrated H-bridge circuit; thus, the unit is exposed to high operating currents during operation”, and “As a result, neither Torsten nor the additional references teaches or suggests an evaluation and control unit capable of being electrically isolated from the connection points”, the examiner respectfully submits that each of the connection points (within “31” in Figure 1) are located between two relays (32), which is clearly shown in Figure 1. If the two relays on either side of one of the connection points are both open, then the evaluation and control unit (6) is isolated from the connection point.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747